AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  Wisconsin
                                                                           __________


                Michael Langenhorst, et al.                        )
                             Plaintiff                             )
                                v.                                 )      Case No.     1:20-cv-01701-WCG
                     Laurie Pecore, et al.                         )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Proposed Intervenor Defendants Wisconsin State Conference NAACP et al.                                               .


Date:          11/16/2020
                                                                                             Attorney’s signature


                                                                                             Jon Greenbaum
                                                                                         Printed name and bar number
                                                                             Lawyers' Committee for Civil Rights Under Law
                                                                                      1500 K Street NW, 9th Floor
                                                                                        Washington, DC 20005

                                                                                                   Address

                                                                                     jgreenbaum@lawyerscommittee.org
                                                                                               E-mail address

                                                                                              (202) 662-8315
                                                                                              Telephone number

                                                                                              (202) 783-0857
                                                                                                FAX number


            Print                        Save As...                                                                    Reset




                     Case 1:20-cv-01701-WCG Filed 11/16/20 Page 1 of 1 Document 28
